      Case 4:20-cv-03709 Document 46 Filed on 11/02/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division         Houston                               Case Number           4:20-cv-03709-ASH
                              STEVEN HOTZE, M.D., WENDELL CHAMPION,
                              HON. STEVE TOTH, AND SHARON HEMPHILL


                                                    versus
                                            CHRIS HOLLINS



           Lawyer’s Name                  Jonathan B. Miller
                Firm                      Public Rights Project
                Street                    4096 Piedmont Avenue, #149
          City & Zip Code                 Oakland, CA 94611
         Telephone & Email                646-831-6113; jon@publicrightsproject.org
      Licensed: State & Number            MA: 663012
       Federal Bar & Number


 Name of party applicant seeks to                             Amici Cities and Counties
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:                         /s/ Jonathan B. Miller
              11/2/2020



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
